Citation Nr: 0830693	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  02-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for major depression.  

3. Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Veteran represented by:	Robert Franklin Howell, 
Attorney at Law 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1982 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2001 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Diego, California.  

In a decision in November 2003, the Board remanded the claims 
for further development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In July 2008, the veteran executed a change in representation 
and appointed a private attorney to represent him.  The 
veteran also submitted additional evidence and waived the 
right to have the evidence initially considered by the RO. 


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the alleged in-
service noncombat stressors occurred to support the diagnosis 
of post-traumatic stress disorder related to the veteran's 
experiences in service. 

2. Major depression was not affirmatively shown to have been 
present coincident with service; and the currently diagnosed 
major depression, first diagnosed after service, is unrelated 
to an injury, disease, or event of service origin. 

3. A personality disorder is not a disability for the purpose 
of VA disability compensation. 




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2007).    

2. Major depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303. (2007)

3. A personality disorder is not a disease or injury for 
which VA disability compensation is payable.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2001, September 2004, February 
2005, and March 2006.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, that is: evidence of current disability; evidence 
of an injury or disease or event, causing an injury or 
disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claims, that is, the date of receipt of the claims, and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims of 
service connection for were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.) 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service records 
and VA records.  The veteran was provided PTSD 
questionnaires, including on personal assaults, and he 
examined by VA and a VA medical opinion was obtained. 

As there are additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

Service personnel records show that the veteran was store 
keeper and he served aboard the U.S.S. PORTSMOUTH (SSN-707).  
The PORTSMOUTH was involved in peace-keeping duties and 
rescue operations in Grenada in October and November 1983, 
and the veteran was awarded the Armed Forces Expeditionary 
Medal.  He was counseled twice about his job performance over 
the period from March 1984 to January 1985 and he was not 
eligible for reenlistment.  The veteran was separated from 
service because of unsatisfactory performance of his duties, 
but he received an honorable discharge. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any psychiatric 
disorder to include post-traumatic stress disorder or major 
depression. On separation examination, the veteran denied 
depression and the psychiatric evaluation was normal. 



After service, VA records show that from January 2000 to June 
2000 the veteran was in residential treatment facility for 
substance abuse.  The admitting diagnoses included post-
traumatic stress disorder.  In the initial interview, the 
veteran stated that he was in the Grenada conflict, but he 
did not see combat, but his boat shelled the island.   The 
assessment was seeking service-connection for post-traumatic 
stress disorder.  Later in January on a psychological 
assessment, the veteran stated that his boat was shelled and 
after that experienced he underwent major changes and he had 
disciplinary action for a "disrespectful attitude.  In April 
2000, the veteran was referred for an evaluation for post-
traumatic stress disorder.  The veteran stated that he served 
on a submarine and that while he was not fired on he feared 
being fired upon while near Grenada.  The examiner stated 
that the veteran did not meet the criteria for the diagnosis 
of post-traumatic stress disorder.  Major depression was 
diagnosed. 

VA records show that on another evaluation by a VA 
psychiatrist in April 2000 the diagnosis was major 
depression.  In statements in August and in September 2000 
and in July 2001, the same VA psychiatrist reported treating 
the veteran for combat-related post-traumatic stress disorder 
since March or April 2000, which was compounded by major 
depression.  In February 2001 and in February 2007 and in 
June 2007, the same VA psychiatrist reported that the veteran 
had prolonged post-traumatic stress disorder.  In September 
2000, a VA therapist reported that based on the veteran's 
self-report of death threats and constant harassment by 
shipmates and clinical notes of a VA psychiatrist the veteran 
met the criteria for post-traumatic stress disorder.  

In a statement in July 2000, the veteran stated that he 
experienced enormous psychological stress while serving 
aboard a submarine in the Grenada conflict zone as he was 
confronted with events that involved great fear and 
hopelessness due to threats of injury or death to himself and 
others.  He made similar statements in May 2001. 



On VA examination in October 2000, the veteran stated that he 
was emotional abused while serving aboard the PORTSMOUTH.  He 
stated that he was not in combat.  The examiner noted that 
the veteran was discharged from service for 
"unsuitability."  The diagnoses were major depressive 
disorder with uncertain onset and mixed personality disorder.  
The examiner found no evidence of post-traumatic stress 
disorder.  

In April 2001, the Social Security Administration, referring 
to VA records, found the veteran disabled due to major 
depressive disorder and post-traumatic stress disorder. 

In statements in June 2005 and in August 2008, the same VA 
psychiatrist who had followed the veteran in 2000 and in 2001 
stated that the veteran suffered from depression that began 
on active duty although it was not evaluated and that the 
veteran's history revealed that he suffered disabling 
symptoms at the time, which interfered with his functioning, 
which have persisted until the present.  

In a stressor statement in August 2005, the veteran stated 
that he was physically assaulted and verbally abused during 
service, beginning in submarine school and aboard the 
PORTSMOUTH.

In statements in June 2005 and in August 2008, the same VA 
psychiatrist who had followed the veteran in 2000 and in 2001 
stated that the veteran suffered from depression that began 
on active duty although it was not evaluated and that the 
veteran's history revealed that he suffered disabling 
symptoms at the time, which interfered with his functioning, 
which have persisted until the present. 

In August 2007, United States Army and Joint Services Records 
Research Center (JSRRC), coordinating with the Naval 
Historical Center, reported that they were unable to document 
that the PORSTMOUTH was fired on in Grenada in 1983.  In 
March 2008, the Naval Criminal Investigative Service reported 
that there was no record of an investigation of an assault on 
the PORTSMOUTH. 



On VA psychiatric examination in October 2007, the veteran 
described an incident in service when he witnessed an assault 
and the perpetrators later threatened to throw him down 
stairs, and that he felt unsafe and fearful of his life, 
resulting in his subsequent poor performance.  He stated that 
on the Grenada mission he was punched by someone for no 
apparent reason and he was also grabbed and threatened by 
someone else.  

The diagnosis was post-traumatic stress disorder.  The 
examiner stated that the veteran's described stressors, 
multiple conflicts with others and physical threats and 
assaults, are linked in a causative fashion to the 
development of post-traumatic stress disorder symptoms.  

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  



If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for VA disability 
compensation.  38 C.F.R. § 3.303(c). 

Post-traumatic Stress Disorder 

Analysis

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Although the record does contain competent medical evidence 
of a diagnosis of post-traumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of the in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis.  
38 C.F.R. § 3.304(f). 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).



Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  And 
evidence of behavioral changes may be interpreted by a 
clinician in determining whether a personal assault occurred 
in establishing a medical diagnosis.  38 C.F.R. § 
3.304(f)(3); VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 17, Developing Claims for 
Service Connection for PTSD Based on Personal Trauma; Patton 
v. West, 12 Vet. App. 272, 280 (1999). 

The veteran attributes post-traumatic stress disorder to 
several stressors, including fear that his boat would be 
fired on.  The phrase "engaged in combat with the enemy" 
means that the veteran must have personally participated in 
an actual fight or encounter with a hostile foe or unit or 
instrumentality.  
VAOPGCPREC 12-99.  



In August 2007, United States Army and Joint Services Records 
Research Center, coordinating with the Naval Historical 
Center, reported that they were unable to document that the 
PORSTMOUTH was fired on in Grenada in 1983.  And as there is 
no evidence from any other source that the veteran personally 
participated in an actual fight or encounter with a hostile 
foe or unit or instrumentality, the Board finds that the 
veteran was not engaged in combat.  

In statements in August and in September 2000 and in July 
2001, a VA psychiatrist reported treating the veteran for 
combat-related post-traumatic stress disorder since March or 
April 2000, and an in February 2001 and in February 2007 and 
in June 2007, the same VA psychiatrist reported that the 
veteran had prolonged post-traumatic stress disorder.  To the 
extent the diagnosis of post-traumatic stress disorder is 
predicated on a combat-related stressor, the Board rejects 
the diagnosis of post-traumatic stress disorder because the 
veteran was not in combat. 

As the veteran did not engage in combat, the veteran's lay 
statements alone are not sufficient to establish the 
occurrence of any alleged noncombat stressor.  In such a 
case, the record must contain credible supporting evidence 
that a stressor occurred. 

In September 2000, a VA therapist reported that based on the 
veteran's self-report of death threats and constant 
harassment by shipmates and clinical notes of a VA 
psychiatrist the veteran met the criteria for post-traumatic 
stress disorder.  On VA psychiatric examination in October 
2007, the diagnosis was post-traumatic stress disorder and 
the stressors were physical threats and several assaults 
during service.  Neither clinician identified the veteran's 
poor performance during service as indicative of a personal 
assault.  

In March 2008, the Naval Criminal Investigative Service 
reported that there was no record of an investigation of an 
assault on the PORTSMOUTH.  



To the extent that the diagnosis of post-traumatic stress 
disorder is predicated on a noncombat stressor, there is no 
credible evidence of any alleged noncombat in-service 
stressor from sources other than the veteran's service 
records and as evidence of behavioral changes has not been 
interpreted by a clinician in determining whether a personal 
assault occurred, the Board rejects the current diagnosis of 
post-traumatic stress disorder as not in accordance with 38 
C.F.R. § 3.304(f).   

Although there is a current diagnosis of post-traumatic 
stress disorder as there is no credible supporting evidence 
of the alleged in-service noncombat stressor, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b)

Major Depression 

On the basis of the service treatment records, major 
depression was not affirmatively shown during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To the extent that the veteran relates depression to service, 
major depression is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation)

Where the determinative issues involve questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has major depression related to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

There is however competent medical evidence favorable to the 
claim.  In June 2005 and in August 2008, a VA psychiatrist 
stated that the veteran suffered from depression that began 
on active duty although it was not evaluated, but that the 
veteran's history revealed that he suffered disabling 
symptoms at the time, which have persisted.

The critical question here is whether that history relied on 
by the psychiatrist is accurate.  In this case, the veteran 
has alleged both combat and noncombat stressors as the source 
of his current psychiatric problems, which includes the 
diagnosis of major depression.  As previously explained the 
veteran did not have a combat stressor and there is no 
credible supporting evidence that the noncombat stressors 
occurred.  For these reasons, the Board rejects the 
statements of the veteran as inconsistent and therefore not 
credible and therefore the diagnosis of major depression as 
related to service is not credible.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the Board rejects the diagnosis of major 
depression as related to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).







Personality Disorder

On VA examination in October 2000, the diagnosis was mixed 
personality disorder.  

By law, a personality disorder is not a disease or injury for 
which VA disability compensation is payable.  38 C.F.R. § 
3.303(c).

As there is a lack of entitlement under the law, the claim is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for major depression is denied.

Service connection for personality disorder is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


